DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement tool probe (Claim 1, 5-19); positional component (Claim 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 12-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raad (2008/0082288).
Claim 1
 	Raad (2008/0082288) discloses a positional component (Fig. 3, Ref. 300) including: a laser input port configured to receive an optical beam (Fiber connected to Laser 308); one or more alignment mirrors (Fig. 3, Ref. 318) configured to redirect the optical beam to a beam splitter (Fig. 3, Ref. 312); the beam splitter (Fig. 3, Ref. 312) configured to redirect the optical beam to a measurement tool probe (Fig. 3, Ref. 202); the measurement tool probe (Fig. 3, Ref. 202) configured to redirect the optical beam to a device under test (DUT) (Fig. 3, Ref. 216) within an optical system (Fig. 3, Ref. 206); and a long travel translation stage (Fig. 3, Ref. 208; XY Stage) configured to align the optical beam from the measurement tool probe (Fig. 3, REF. 202) with the DUT (Fig. 3, Ref. 216), wherein: the measurement tool probe (Fig. 3, Ref. 202) is further configured to receive an output optical beam from the DUT (Fig. 3, Ref. 216), and the beam splitter (Fig. 3, Ref. 312) is further configured to direct the output optical beam to an output (Fig. 3, Ref. PD) of the positional component (Fig. 3, Ref. 300).  

    PNG
    media_image1.png
    451
    645
    media_image1.png
    Greyscale

Claim 3
 	Raad (2008/0082288) discloses a detector (Fig. 3, Ref. PD) configured to detect and process the output optical beam directed from the beam splitter (Fig. 3, Ref. 312); and an analyzer (Fig. 3, Ref. 218) configured to analyze measurement information related to surface features (temperature), position, or both of the DUT obtained from the processing of the output optical beam (Para. 0049).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raad (2008/0082288).
Claim 4, 11
	Raad (2008/0082288) discloses the claimed invention except for a plate to which the laser input port, the one or more alignment mirrors, and the beam splitter are mechanically attached, and a sliding component to which the plate is attached and is configured to slide along the long travel translation stage or the long travel translation stage configured to travel vertically to: move the measurement tool probe to align the optical beam from the measurement tool probe with the DUT to measure one or more of surface features and position of the DUT, and move the measurement tool probe away from alignment with the DUT when not making measurements. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Raad (2008/0082288) with plate for attaching optical elements to slide along a stage or the stage is in a vertical position for moving optical elements listed above since it was well known in the art that using and plate for fixing optical elements which slides along a stage reduces the need for realignment of the optical elements after movement or having the optical elements in a movable vertical position which improves alignment of the optical devices and therefore both improve the reliability of the device for positioning the optical elements for measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12

Claim 13
 	Raad (2008/0082288) discloses the long travel translation stage (Fig. 3, Ref. 208) is configured to align the optical beam (See Fig. 3; the arrowed lines) from the measurement tool probe (Fig. 3, Ref. 202) with the DUT (Fig. 3, Ref. DUT) to measure surface features (Temperature), position, or both of the DUT (Para. 0049).  
14. The optical alignment system of claim 13, wherein the surface features include one or more of surface curvature, angle, or tilt.  
Claim 15
 	Raad (2008/0082288) discloses the DUT (Fig. 3, Ref. DUT) is an optical device (Para. 0036) having a specular surface (semiconductor wafer of Raad (2008/0082288) can be an optical device and a specular surface since light is reflected from the surface), and the measurement tool probe (Fig. 3, Ref. 202) is further configured to be aligned (Fig. 3, Ref. 208) and receive the output optical beam from the DUT (Fig. 3, Ref. DUT) having the specular surface (The intensity of the reflected light depends on the reflectivity of the DUT's surface 216).  
Claim 16
 	Raad (2008/0082288) discloses the DUT (Fig. 3, Ref. DUT) is a partially transmissive optical device (Para. 0053), and the measurement tool probe (Fig. 3, Ref., 202) is further configured to be aligned (Fig. 3, Ref. 208) and receive the output optical beam from the partially transmissive optical device (Fig. 3, Ref. DUT).   

Claims 17-20
	Raad (2008/0082288) discloses the claimed invention except for the DUT is a diffractive optical element, a polarization control element, or an optical assembly which in includes at least one of retro-reflector, at least one complex lens and the measurement tool probe is further configured to be aligned and receive the output optical beam from the diffractive, polarization control element, or optical assembly. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Raad (2008/0082288) with the different DUT elements listed above since it was well known in the art that having a device that can test multiple different optical elements listed above, improves the marketability of the device to be able to test an array of DUT and therefore making it more versatile. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 2, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the prior art fails to disclose or make obvious the optical system is a laser, and the positional component is configured to be at least partially positioned within a laser cavity of the laser to provide the optical beam to measure surface features, position, or both of 
	Regarding claim 5, the prior art fails to disclose or make obvious the positional component is a first positional component and the optical beam provided by the first positional component to the DUT is a first optical beam, the system further comprising: a second positional component that includes a second laser input port, one or more second alignment mirrors, a second beam splitter, a second measurement tool probe, and a second long travel translation stage, wherein an optical beam provided by the second positional component to the DUT is a second optical beam, and in combination with the other recited limitations of claim 1. Claims 6-10 are would be allowed by the virtue of dependency on the combination of claims 1, 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 10, 2022